Exhibit 10.1

 

 

General Agreement

   TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA Of Indemnity    Hartford,
Connecticut 06183

We the undersigned, individually and for and on behalf of all other Indemnitors,
enter into this General Agreement of Indemnity (“Agreement”) in favor of
Company. Witnesseth:

WHEREAS, in the transaction of business, Bonds have heretofore been and/or may
hereafter be executed by Company. In connection with the execution, delivery
and/or assumption of obligations of such Bonds, Company requires complete
indemnification.

NOW, THEREFORE, as an inducement to Company and in consideration of Company’s
execution and/or delivery of one or more Bonds, refraining from canceling one or
more Bonds, and/or assumption of obligations by Company of one or more Bonds,
and for other good and valuable consideration, the Indemnitors jointly and
severally agree with Company as follows:

1. Definitions: For purposes of this Agreement, the following definitions apply,
which definitions shall be equally applicable to both the singular and plural
forms of such terms:

Bond - Any and all bonds, undertakings, guarantees, contractual obligations, and
writings or statements of prequalification or commitment, including
Modifications thereof, which Company has executed or procured for or on behalf
of NEXT Electric, Inc., or its successor in interest NEXT Electric, LLC, whether
executed or procured before, on, or after the execution of this Agreement. For
the purpose of this definition, “Modifications” shall include but not be limited
to renewals, substitutions, riders, endorsements, reinstatements, replacements,
increases or decreases in penal sum, continuations, and extensions.

Company - Travelers Casualty and Surety Company of America, St. Paul Fire and
Marine Insurance Company, any of their present or future direct or indirect
parent companies, any of the respective present or future direct or indirect
affiliates or subsidiaries of such companies and parent companies, and/or any of
the aforementioned entities’ successors or assigns.

Contract - Any contract or obligation the performance of which is guaranteed or
covered either in whole or in part under a Bond.

Default - Any of the following shall constitute a Default, following receipt of
notice from the Company by IES Holdings, Inc., or NEXT Electric, LLC, and three
(3) business days for Indemnitors to cure such event: (a) a declaration of
Contract default by any Obligee; (b) actual breach or abandonment of any
Contract; (c) a material breach of any provision of this Agreement; (d) failure
to make payment of a properly due and owing bill in connection with any
Contract; (e) Company’s good faith establishment of a reserve with respect to a
Bond; (f) improper diversion of Contract funds or any Indemnitor’s assets to the
detriment of Contract obligations; (g) any Indemnitor’s becoming the subject of
any proceeding or agreement of bankruptcy, receivership, insolvency, or creditor
assignment, or actually becoming insolvent; (h) any Indemnitor’s dying, becoming
legally incompetent, being imprisoned, being convicted of a felony, or
disappearing and being unable to be located; (i) any representation furnished to
Company by or on behalf of any Indemnitor proving to have been materially false
or misleading when made; and/or (j) any change in control or existence of any
Indemnitor other than one which results in another Indemnitor remaining the
controlling party. Change in control means the addition or departure of any
person or entity having a fifty-one percent (51%) or greater ownership interest
in any Indemnitor.

Indemnitors - Undersigned, all new indemnitors added to this Agreement by rider,
their present and future direct and indirect subsidiaries, affiliates, and
parent companies (other than shareholders of IES Holdings, Inc.), and all of
their successors and assigns, and any joint venture, co-venture, consortium,
partnership, trust, association, limited liability company or other legal entity
in which one or more of them are involved, whether in existence now or formed or
acquired hereafter, and any entity that obtains Bonds from Company at the
request of any of the aforementioned parties, or any combination of the above.

Loss - All loss and expense of any kind or nature, including attorneys’ and
other professional fees, which Company incurs in connection with any Bond or
this Agreement, including but not limited to all loss and expense incurred by
reason of Company’s: (a) making any investigation in connection with any Bond;
(b) prosecuting or defending any action in connection with any Bond, including
any expenses incurred by Company to defend any extra-contractual claim where
there has been no final adverse determination /adjudication of liability against
Company on such claim; (c) obtaining the release of any Bond; (d) recovering or
attempting to recover Property in connection with any Bond or this Agreement;
(e) enforcing by litigation or otherwise any of the provisions of this
Agreement; and (f) all interest accruing thereon at the maximum legal rate.

Obligee - Any person or entity in whose favor a Bond has been issued, and that
person’s or entity’s successors and assigns.

Property - Indemnitors’ rights, title and interest, whether now held or
hereafter acquired in: (a) any Contract or contract, including but not limited
to subcontracts let; (b) any and all sums due or which may hereafter become due
under any Contract or contract, and all damage claims and proceeds related
thereto; (c) all rights arising under any surety bonds or insurance policies in
connection with a Contract; and (d) any and all of the following property
relating to any individual Contract: accounts receivable, letters of credit,
documents of title, bills of lading, warehouse receipts, machinery, plants,
equipment, tools, materials, supplies, inventory, vehicles, hardware, software,
machine tools, fixtures, office equipment, books, records, designs, licenses,
patents, intellectual property, as-builts, construction drawings and documents,
and all electronically stored information.

2. Payment of Premium: Indemnitors shall pay to Company all premiums for each
Bond executed and all renewals and extensions thereof.

3. Indemnification and Hold Harmless: Indemnitors shall exonerate, indemnify and
save Company harmless from and against all Loss. An itemized, sworn statement by
an employee of Company, or other evidence of payment, shall be prima facie
evidence of the propriety, amount and existence of Indemnitors’ liability.
Amounts due to Company shall be payable upon demand.

4. Claim Settlement: Company shall have the right, in its sole discretion, to
determine for itself and Indemnitors whether any claim, demand or suit brought
against Company or any Indemnitor in connection with or relating to any Bond
shall be paid, compromised, settled, tried, defended or appealed, and its
determination shall be final, binding and conclusive upon the Indemnitors.
Company shall be entitled to immediate reimbursement for any and all Loss
incurred under the belief it was necessary or expedient to make such payments.

 

S-5007 (9-2016) NEXT Electric, Inc.    Page 1



--------------------------------------------------------------------------------

5. Collateral Security: Indemnitors agree to deposit with Company, upon demand,
an amount as determined by Company sufficient to discharge any Loss or
anticipated Loss. Indemnitors further agree to deposit with Company, upon
demand, an amount equal to the value of any assets or Contract funds improperly
diverted by any Indemnitor. Sums deposited with Company pursuant to this
paragraph may be used by Company to pay such claim or be held by Company as
collateral security against any Loss or unpaid premium on any Bond. Company
shall have no duty to invest, or provide interest on, the deposit. Indemnitors
agree that Company would suffer irreparable damage and would not have an
adequate remedy at law if Indemnitors fail to comply with the provisions of this
paragraph. Any payments made by an Indemnitor hereunder that are not used by the
Company for the purpose of satisfying Loss shall be returned to the Indemnitors
upon Company’s receipt of competent written evidence that there is no further
liability under any Bond.

6. Remedies: In the event of a Default, Indemnitors assign, convey and transfer
to Company all of their rights, title and interests in Collateral, and Company
shall have a right in its sole discretion to: (a) take possession of the work
under any Contract and to complete said Contract, or cause, or consent to, the
completion thereof; (b) immediately take possession of Indemnitors’ Collateral,
and utilize the Collateral for the completion of the work under the Contracts
without payment for such use; (c) assert or prosecute any right or claim in the
name of any Indemnitor and to settle any such right or claim as Company sees fit
to remediate a Loss; (d) execute in the name of any Indemnitor, any instruments
deemed necessary or desirable by Company to: (i) provide Company with title to
Collateral, (ii) take immediate possession of Contract funds whether earned or
unearned, (iii) collect such Contract sums as may be due Indemnitors and to
endorse in the name of Indemnitors, and (iv) collect on any negotiable
instruments; (e) require any Obligee to withhold payment of Contract funds
unless and until Company consents to its release; and/or (f) be subrogated to
all the rights, remedies, properties, funds, securities and receivables relating
to Indemnitors’ Contracts or contracts and have the right to offset losses on
any Contract or Bond against proceeds, funds, or property due from another
Contract, bond or contract. Further, in the event of Default and upon demand
Indemnitors shall direct that all payments, monies, and properties that are due
or may become due on any Contract or contract be made payable to, and/or sent
directly to, Company, and shall issue whatever writing or notices as deemed
necessary by Company to effectuate the default and/or termination of any
Contract.

7. Joint and Several Liability: The obligations of Indemnitors hereunder are
joint and several. Company is authorized to settle with any one or more of the
Indemnitors individually, and without reference to the others, and any such
settlements shall not bar or prejudice actions by Company against or affect the
liability of the other Indemnitors hereunder.

8. Decline Execution: Company has the right, for any reason, to decline to
execute: (a) any Bond, including final Bonds where Company provided a bid Bond;
(b) any Bond rider or consent authorizing any change to any Bond; and/or (c) any
other consent of surety, without incurring any liability or waiving any right.

9. Trust Fund: All payments due or received for or on account of any Contract,
whether or not in the possession of any Indemnitor, shall be held in trust as
trust funds by Indemnitors for the benefit and payment of all obligations for
which Company as beneficiary may be liable under any Bond. Company may open a
trust account or accounts with a bank for the deposit of the trust funds. Upon
demand, Indemnitors shall deposit therein all trust funds received. Withdrawals
from such trust accounts shall require the express consent of Company.

10. Books, Records and Credit: Indemnitors shall furnish upon demand, and
Company shall have the right of free access to, at reasonable times, the records
of Indemnitors including, but not limited to, books, papers, records, documents,
contracts, reports, financial information, accounts and electronically stored
information, for the purpose of examining and copying them. Indemnitors
expressly authorize Company to access their credit records, including, but not
limited to, account numbers and/or account balances from financial institutions.
To the extent required by law, Indemnitors, upon request, shall be informed
whether or not a consumer report has been requested by Company, and if so, of
the name and address of the consumer reporting agency furnishing the report.

11. Attorney in Fact: Indemnitors irrevocably constitute, appoint and designate
Company as their attorney in fact with the right, but not the obligation, to
exercise all rights of Indemnitors assigned or granted to Company and to execute
and deliver any other assignments, documents, instruments or agreements deemed
necessary by Company to exercise its rights under this Agreement in the name of
any Indemnitor.

12. Security Interest: As security for their obligations hereunder, Indemnitors
hereby grant to Company a security interest in the Property of Indemnitors,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof (the “Collateral”). This Agreement shall for all
purposes constitute a Security Agreement for the benefit of Company in
accordance with the Uniform Commercial Code (“UCC”) and all similar statutes.
Indemnitors hereby irrevocably authorize Company, without notice to any
Indemnitor, in order to perfect the security interest granted herein, to file
either: (a) this Agreement or a copy or other reproduction of this Agreement; or
(b) any initial financing statements or amendments thereto that indicate the
Collateral as all assets of Indemnitors or words of similar effect, as being of
an equal or lesser scope or with greater detail and that contain any other
information relating to any Indemnitor required by Part 5 of Article 9 of the
UCC for the jurisdiction where such financing statement or amendment is filed.
Company may add schedules or other documents to this Agreement as necessary to
perfect its rights. The failure to file or record this Agreement or any
financing statement shall not release or excuse any of the obligations of
Indemnitors under this Agreement.

13. Termination: This is a continuing Agreement, which remains in full force and
effect until terminated. The sole method available to Indemnitors to terminate
their participation in this Agreement is by giving written notice to Company of
Indemnitors’ intent to terminate. Such notice shall be sent to Travelers Bond &
Specialty Insurance, Attention: Construction Services – Bond, One Tower Square,
Hartford, Connecticut 06183. The termination shall take effect thirty (30) days
after Company receives such notice (“Termination Date”). The notice shall not
relieve Indemnitor from its obligations for any Bond executed prior to the
Termination Date or with respect to any Bond executed after the Termination
Date: (a) upon the award of a Contract to any Indemnitor on a bid or proposal in
respect of which Company has executed or procured a bid Bond prior to the
Termination Date; or (b) which Company has become committed to execute or
procure prior to the Termination Date; or (c) in connection with any
maintenance, guarantee, claim, lien, litigation, or other matter involving or
relating to any Bond executed prior to the Termination Date or thereafter
executed or procured as provided in sub- paragraphs (a) or (b) above.

 

S-5007 (9-2016) NEXT Electric, Inc.    Page 2



--------------------------------------------------------------------------------

14. Jurisdiction: In any legal proceeding brought by or against Company that in
any way relates to this Agreement, each Indemnitor, for itself and its property,
irrevocably and unconditionally submits to the exclusive jurisdiction, at the
sole and exclusive option of

Company, of the courts in any state in which any Indemnitor resides, has
property, or in which any Contract is performed. Indemnitors hereby irrevocably
and unconditionally submit to the jurisdiction of said courts and waive and
agree not to assert any claim that they are not subject to the jurisdiction of
any such court, that such proceeding is brought in an inconvenient forum or that
the venue of such proceeding is improper.

15. Other Sureties: If Company procures the execution of Bonds by other
sureties, executes Bonds with co-sureties or obtains reinsurance, the provisions
of this Agreement inure to the benefit of such other surety, co-surety or
reinsurer, but only as to such Bonds.

16. Nature of Rights: If any provision or portion of this Agreement is or
becomes unenforceable, this Agreement shall not be void, but shall be construed
and enforced with the same effect as though such provision or portion were
omitted. Subject to the terms of the partial release of prior indemnity
agreements provided by Company to Indemnitors via letter dated on or around July
14, 2017, this Agreement is in addition to and not in lieu of any other
agreement of indemnity, whether now existing or entered into hereafter. Company
shall be entitled to specific performance of the terms of this Agreement in
addition to any other remedy at law or equity. Time is of the essence in this
Agreement. Whenever the context may require, any pronoun used in this Agreement
shall include the corresponding masculine, feminine and neuter forms. The rights
and remedies afforded to Company by the terms of this Agreement can only be
modified by a written rider to this Agreement signed by an authorized
representative of Company. If any Indemnitor fails to execute or improperly
executes this Agreement or is otherwise found not to be bound under this
Agreement, such failure or finding shall not affect the obligations of the other
Indemnitors. The failure to sign or the improper execution of a Bond shall not
affect Company’s rights under this Agreement, and Indemnitors waive any claim
they may have, now or at any time in the future, arising out of the failure to
sign or properly execute a Bond. Termination and/or limitation of any
Indemnitors’ obligations under this Agreement shall in no way affect the
obligations of any of the other Indemnitors whose obligations have not been
terminated and/or limited. Indemnitors acknowledge this Agreement can be amended
via rider to add another person, entity or entities as Indemnitor(s) to this
Agreement and Indemnitors waive any and all notice in connection with the
addition of additional Indemnitors and further acknowledge the rights and
obligations provided herein shall apply to all Indemnitors whenever made a party
to the Agreement.

17. Jury Waiver: Indemnitors hereby waive and covenant that they will not assert
any right to trial by jury in respect to any legal proceeding arising out of
this Agreement.

18. Resolution: Indemnitors have a substantial, material and beneficial
interest: (a) in the obtaining of Bonds by any of the Indemnitors; and (b) in
the transaction(s) for which any Indemnitor has applied or will apply to Company
for Bonds pursuant to this Agreement. Indemnitors have the full power and
authority to execute, deliver and perform this Agreement and to carry out the
obligations stated herein. Indemnitors further acknowledge and agree that:
(x) the execution, delivery and performance of this Agreement by such
Indemnitors; (y) the compliance with the terms and provisions hereof; and
(z) the carrying out of the obligations contemplated herein, do not, and will
not, conflict with and will not result in a breach or violation of any terms,
conditions or provisions of the charter documents or bylaws of such Indemnitors,
or any law, governmental rule or regulation, or any applicable order, writ,
injunction, judgment or decree of any court or governmental authority against
Indemnitors, or any other agreement binding upon Indemnitors, or constitute a
default thereunder.

19. Date of Agreement: The date of this Agreement shall be the earliest date any
Indemnitor executes this Agreement.

 

WE HAVE READ THIS INDEMNITY AGREEMENT CAREFULLY. THERE ARE NO SEPARATE
AGREEMENTS OR UNDERSTANDINGS WHICH IN ANY WAY LESSEN OUR OBLIGATIONS AS ABOVE
SET FORTH. IN TESTIMONY HEREOF, WE THE INDEMNITORS HAVE SET OUR HANDS AND FIXED
OUR SEALS AS SET FORTH BELOW.

 

  IMPORTANT:    1.    PRINT OR TYPE NAMES UNDER EACH SIGNATURE.      2.    ALL
PERSONAL INDEMNITORS MUST PROVIDE A RESIDENTIAL ADDRESS AND SOCIAL
SECURITY NUMBER AND EACH SIGNATURE MUST BE NOTARIZED.      3.    ALL ENTITY
INDEMNITORS MUST PROVIDE AN ADDRESS AND FEDERAL TAX
IDENTIFICATION NUMBER, IF APPLICABLE, AND EACH SIGNATURE MUST BE NOTARIZED.

 

If Indemnitor a Corporation, Limited Liability Company, Partnership, or Trust,
sign below:

Instructions: All signatures must be notarized. If the entity is: 1) a
corporation, the secretary and an authorized officer should sign on behalf of
the corporation; 2) a limited liability company, the manager(s) or member(s)
should sign on behalf of the LLC; 3) a partnership, the partner(s) should sign
on behalf of the partnership; or 4) a trust, all trustees should sign. Two
signatures are required for all entities except where otherwise instructed by
Company.

Each of the undersigned hereby affirms to Company as follows: I am a duly
authorized official of the business entity Indemnitor on whose behalf I am
executing this Agreement. In such capacity I am familiar with all of the
documents which set forth and establish the rights which govern the affairs,
power and authority of such business entity including, to the extent applicable,
the certificate or articles of incorporation, bylaws, corporate resolutions,
and/or partnership, operating or limited liability agreements of such business
entity. Having reviewed all such applicable documents and instruments and such
other facts as deemed appropriate, I hereby affirm that such entity has the
power and authority to enter into this Agreement and that the individuals
executing this Agreement on behalf of such entity are duly authorized to do so.

 

S-5007 (9-2016) NEXT Electric, Inc.    Page 3



--------------------------------------------------------------------------------

IES Holdings, Inc.

   

76-0542208

Indemnitor – Corporation     (Federal Tax ID)   Month/Day/Year By        By /s/
Tracy A. McLauchlin

(Seal)

   

(Seal)

(Signature of Authorized Official)     (Signature of Authorized Official)

 

   

Tracy A. McLauchlin, Sr. VP, CFO, Treasurer

(Print or Type Name and Title)     (Print or Type Name and Title)

5433 Westheimer Road, Suite 500, Houston, TX 77056

   

Delaware

   (Address)     (State of Incorporation / Formation) ACKNOWLEDGEMENT         
STATE OF     Texas        County of     Harris                   

 

On this     11     day of     July    ,     2017    , before me personally
appeared     Tracy A. McLauchlin    , known or proven to me to be the     SVP,
CEO & Treasurer     of the entity executing the foregoing instrument (“Entity”),
and known or proven to me to be the     SVP, CEO & Treasurer     of the Entity,
and they acknowledged said instrument to be the free and voluntary act and deed
of Entity for the uses and purposes therein mentioned and on oath stated that
the seal affixed is the seal of Entity and that it was affixed and that they
executed said instrument by authority of Entity. IN WITNESS WHEREOF, I have
hereunto set my hand and affixed my OFFICIAL SEAL the day and year first above
written.

 

      

/s/ Danelle Andel

       Notary Public   (signature)       

Danelle Andel

       Notary Public   (print or type)        Notary Public residing at: Harris
County        Commission expires: 10/01/2019

 

NEXT Electric, LLC

   

45-4876996

Indemnitor – Limited Liability Company     (Federal Tax ID)   Month/Day/Year By
       By /s/ Thomas E. Santoni  

(Seal)

   

(Seal)

(Signature of Authorized Official)     (Signature of Authorized Official)

 

   

Thomas E. Santoni, CEO

(Print or Type Name and Title)     (Print or Type Name and Title)

1121 Marlin Court, Waukesha, Wisconsin 53186

   

Wisconsin

   (Address)     (State of Incorporation / Formation) ACKNOWLEDGEMENT         
STATE OF     Texas        County of     Harris          

 

On this     11     day of     July    ,     2017    , before me personally
appeared     Thomas E. Santoni    , known or proven to me to be the     CEO    
of the entity executing the foregoing instrument (“Entity”), and known or proven
to me to be the     CEO     of the Entity, and they acknowledged said instrument
to be the free and voluntary act and deed of Entity for the uses and purposes
therein mentioned and on oath stated that the seal affixed is the seal of Entity
and that it was affixed and that they executed said instrument by authority of
Entity. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL
SEAL the day and year first above written.

 

      

/s/ Danelle Andel

       Notary Public   (signature)       

Danelle Andel

       Notary Public   (print or type)        Notary Public residing at: Harris
County        Commission expires: 10/01/2019

 

IES Holdings, Inc.

   

76-0542208

Indemnitor – Corporation     (Federal Tax ID)   Month/Day/Year By /s/ Gail D.
Makode        By

(Seal)

   

(Seal)

(Signature of Authorized Official)     (Signature of Authorized Official)

Gail D. Makode, Sr. VP, General Counsel, Secretary

   

 

(Print or Type Name and Title)     (Print or Type Name and Title)

5433 Westheimer Road, Suite 500, Houston, TX 77056

   

Delaware

   (Address)     (State of Incorporation / Formation) ACKNOWLEDGEMENT         
STATE OF     Connecticut        County of     Fairfield                   

 

On this     11     day of     July    ,     2017    , before me personally
appeared     Gail D. Makode    , known or proven to me to be the     SVP,
General Counsel, Secretary     of the entity executing the foregoing instrument
(“Entity”), and known or proven to me to be the     SVP, General Counsel,
Secretary     of the Entity, and they acknowledged said instrument to be the
free and voluntary act and deed of Entity for the uses and purposes therein
mentioned and on oath stated that the seal affixed is the seal of Entity and
that it was affixed and that they executed said instrument by authority of
Entity. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my OFFICIAL
SEAL the day and year first above written.

 

      

/s/ Rebecca Tomsky

       Notary Public   (signature)       

Rebecca Tomsky

       Notary Public   (print or type)        Notary Public residing at:  

1165 Riverbank Rd,

Stamford, CT 06903

       Commission expires: 07/31/2018

 

NEXT Electric, LLC

   

45-4876996

Indemnitor – Limited Liability Company     (Federal Tax ID)   Month/Day/Year By
/s/ Gail D. Makode        By  

(Seal)

   

(Seal)

(Signature of Authorized Official)     (Signature of Authorized Official)

Gail D. Makode, Sr. VP, General Counsel, Secretary

   

 

(Print or Type Name and Title)     (Print or Type Name and Title)

1121 Marlin Court, Waukesha, Wisconsin 53186

   

Wisconsin

   (Address)     (State of Incorporation / Formation) ACKNOWLEDGEMENT         
STATE OF     Connecticut        County of     Fairfield          

 

On this     11     day of     July    ,     2017    , before me personally
appeared     Gail D. Makode    , known or proven to me to be the     VP and
Secretary     of the entity executing the foregoing instrument (“Entity”), and
known or proven to me to be the     VP and Secretary     of the Entity, and they
acknowledged said instrument to be the free and voluntary act and deed of Entity
for the uses and purposes therein mentioned and on oath stated that the seal
affixed is the seal of Entity and that it was affixed and that they executed
said instrument by authority of Entity. IN WITNESS WHEREOF, I have hereunto set
my hand and affixed my OFFICIAL SEAL the day and year first above written.

 

      

/s/ Rebecca Tomsky

       Notary Public   (signature)       

Rebecca Tomsky

       Notary Public   (print or type)        Notary Public residing at:  

1165 Riverbank Rd,

Stamford, CT 06903

       Commission expires:   07/31/2018

 

S-5007 (9-2016) NEXT Electric, Inc.    Page 4